Ughetta, J., concurs.
Nolan, P. J., concurs in the granting of the motion for reargument of the appeal and, upon such reargument, concurs in result. MacCbate and Beldock, JJ., concur in the granting of the motion for reargument of the appeal and, upon such reargument, concur in the dismissal of the appeal from the order dated November 3, 1952, but dissent as to the modification of the order dated January 5, 1953, and vote to affirm that order without modification.
Motion for reargument of appeal granted, without costs, and on such reargument, order dated January 5, 1953, modified by striking from the ordering paragraph everything following the words “ said reargument ” and by substituting therefor the words “ the said motion of Estelle Stolpensky be, *99and the same hereby, is denied ”, and as so modified, order affirmed, without costs. Appeal from order dated November 3, 1952, dismissed, without costs. [See 286 App. Div. 1027; post, p. 784.]